303 F.2d 124
GULF, COLORADO & SANTA FE RAILWAY COMPANY, Appellant,v.Homer L. KING, Appellee.
No. 19385.
United States Court of Appeals Fifth Circuit.
May 25, 1962.

Chilton O'Brien, Beaumont, Tex., McLeod, Mills, Shirley & Alexander, Galveston, Tex., of counsel, for appellant.
Joe H. Tonahill, Jasper, Tex., Payne H. Ratner, Jr., Payne H. Ratner, Louise Mattox, Cliff W. Ratner, Edmund R. Learned, James R. Barr, R. R. Barnes, Tyler C. Lockett, Wichita, Kan., for appellee.
Before TUTTLE, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
On a trial without a jury the appellee recovered a judgment against his employer, Gulf, Colorado & Santa Fe Railway Company, under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq. It has appealed, asserting that there was an abuse of discretion in refusing to transfer the cause under 28 U.S.C.A. § 1404(a), that the findings of negligence and causation are unsupported by evidence, and that the damages were excessive. These contentions have been carefully considered and found to be without merit. The judgment of the district court is


2
Affirmed.